DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (2017/0251979) in view of Kato (2011/0178680).  Franz shows the use of a seat comprising: a seat body (101); sensors configured to acquire measurement values for use in identifying motion of an occupant seated on the seat body; and a controller (103) connected to the sensors and thereby allowed to acquire the measurement values from the sensors, wherein the seat body comprises a seat cushion and a seat back (Fig. 1),   wherein the sensors comprise a first cushion sensor (107) provided at the seat cushion in a position thereof corresponding to buttocks of the occupant, a second cushion sensor (107) provided at the seat cushion and located farther frontward than the first cushion sensor, a first back sensor (107) provided at the seat back and located in a lower position thereof, and a second back sensor (107) provided at the seat back and located above the first back sensor (as shown in Fig. 1), and wherein the controller is configured to: identify the motion of the occupant based on outputs of at least two sensors of the first cushion sensor, the second cushion sensor, the first back sensor, and the second back sensor (see para [0045])).  Regarding claims 3-6, Franz has disclosed that the sensors are capable of acquiring pressure values (see para[0040]) and in conjunction with other sensors (104) determinations based on sitting movements (i.e. posture of the occupant, see para [0042]).  Regarding claim 10-11, and 15-16 the controller comprises a motion instruction unit (110) and a motion determination unit (see para [0045], [0053] and para [0060]) as it activates further components i.e., seat adjustment or other onboard devices (109).  Regarding claims 17-18, the onboard device comprises a display (109) that can be influenced (see para [0042]).  Franz shows all the teachings of the claimed invention except that the motion that the controller is configured to identify includes a motion of the occupant lifting a heel or foot up from the floor.  Kato teaches the use of a controller (11) that identifies a motion of the occupant lifting a heel or foot up from the floor.  The controller is connected to sensors (111) to determine the foot lift motion of the occupant (heel lift motion), with respect to normal (i.e. when sit in a standard posture) pressure values, if the occupant make a foot lift up motion, then the pressure values of a first cushion sensor (111) which is provided at the cushion in a position thereof corresponding to buttocks of the occupant would be higher, and the pressure values of the second cushion sensor (111) which provided at the cushion further frontward than the first cushion sensor would be lower, (see figure12).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the seat of Franz with the teachings of Kato in order to allow the controller to identify if correct posture is being maintained and any changes therein.  Franz in view Kato further shows all of the teachings of the claimed invention except the second back sensor located 300mm above a seat surface and a second cushion sensor located 280mm frontward from seat surface of the seat back nor the use of a pair of upper, middle, lower back sensors along with a pair of rear, middle and front seat cushion sensors whereby the distance between the upper and middle sensors is greater than the lower and middle sensors in the back and the distance between the front and middle sensors are greater than the middle and rear sensors in the seat cushion.  It would have been obvious to one of ordinary skill in the art to try a second back sensor 380mm above a seat surface and a second seat cushion sensor spaced 280mm frontward of a seat surface of the seat back and arrange upper and middle sensors spacing greater than lower and middle sensors in the back along with front and middle sensors at a greater distance than middle and rear sensors in the seat cushion since  applicant has not disclosed any criticality in using those distances and one of ordinary skill in the art would tried various distances for optimal collection of data. See KSR   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
July 29, 2022